THE ORDINARY.
This appeal is from an order of the orphans court of Hunter-don county, denying a motion to dismiss exceptions filed by legatees to the inventory. The ground of the motion was that the exceptions were improvidently and illegally filed. There is nothing in the record to support the objection. The orphans court has full power and authority to hear and determine all controversies respecting the fairness of inventories {Rev. p. 75S § %), and one method of questioning the fairness of an inventory is by filing exceptions to it. Dilts v. Stevenson, 2 C. E. Gr. 407. The order will be affirmed, with costs.